Citation Nr: 0814940	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-35 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for 
osteonecrosis of the left knee, status post tibial osteotomy 
(hereinafter a left knee disability), currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to August 
1990, from September 1990 to March 1994, and from February 
2004 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
granted the veteran's claim for an increased rating for a 
left knee disability and assigned a 20 percent disability 
rating.  In February 2008, the veteran testified at a Travel 
Board hearing before the undersigned.  A transcript has been 
associated with the file.  

As recent medical evidence suggests that the veteran may not 
have osteonecrosis but does have multiple other diagnoses of 
the left knee, the Board has recharacterized the issue on 
appeal more broadly in order to serve the veteran's 
interests.

The Board further notes that, at his February 2008 hearing, 
the veteran stated a claim for service connection for a right 
knee disability, to include as secondary to his left knee 
disability.  As this claim has not yet been addressed by the 
RO, it is therefore referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(finding that the Board does not have jurisdiction over 
issues not yet adjudicated by the RO).


FINDING OF FACT

The veteran's left knee disability, which includes 
degenerative joint disease, is manifested by pain, and 
infrequent swelling, without any redness, heat, locking, 
laxity, instability, weakness, incoordination, crepitus, or 
compensable limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
knee disability, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the claim, a letter dated in 
November 2005 satisfied the duty to notify provisions as to 
elements two, three and four.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims and was told to provide 
any relevant evidence in his possession.  See Pelegrini II, 
at 120-121.

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, the Court has held that section 
5103(a) compliant notice must meet the following four part 
test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  For 
the following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the RO sent the veteran a November 2005 letter, 
which requested that the veteran provide evidence describing 
how his disability had worsened.  Furthermore, the veteran 
was questioned about the effect that worsening has on his 
employment and daily life during the course of two 2005 VA 
examinations performed in association with his claim.  The 
Board finds that the notice given, the questions directly 
asked, and the responses provided by the veteran at those 
examinations-as well as in additional statements submitted 
by the veteran-show that the veteran knew that the evidence 
needed to show that his disability had worsened and what 
impact it had on his employment and daily life.  As the Board 
finds that the veteran had actual knowledge of that 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for a left knee disability, which includes 
arthritis.  As will be discussed below, arthritis of the knee 
is rated based on the criteria provided in DCs 5003, 5260, 
5261, and knee and leg disability is generally rated based on 
the rating criteria provided in DCs 5256 to 5263.  Under 
these diagnostic codes, there is no single measurement or 
test that is required to establish a higher rating.  On the 
contrary, entitlement to a higher disability rating would be 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

As to the third element, the evidence shows that the veteran 
had actual knowledge that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Code based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  At his 
February 2008 Travel Board hearing, the veteran's 
representative noted the veteran was receiving the maximum 
rating under the currently-assigned diagnostic code, argued 
for an increased rating based on particular rating criteria 
of the relevant diagnostic codes in this case, and argued for 
extraschedular consideration.  The Board thus finds that 
there is no prejudice to the veteran in any lack of notice as 
to the third element.  See Sanders, supra.  

As to the fourth element, the original November 2005 letter 
did provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met and that any error is 
non-prejudicial in this case.  The Board, therefore, finds 
that the requirements of Pelegrini II are met and that the VA 
has discharged its duty to notify.  See Pelegrini II, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating for the 
veteran's left knee disability, there is no question as to an 
effective date to be assigned, and no further notice is 
required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO provided the veteran an appropriate VA 
examination most recently in 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected left knee 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The examiner provided a detailed joints examination report, 
which contains all the information required to rate the 
veteran, as discussed below.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are thus adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for a Left Knee Disability

In this case, the evidence shows that the veteran first 
injured his left knee during service in 2004.  In-service x-
rays revealed an osteochondral fracture of the left knee, for 
which he had a proximal tibial osteotomy in 2005.  The 
veteran now contends that he is entitled to a rating in 
excess of his currently-assigned 20 percent for his left knee 
disability, status post tibial osteotomy.  Specifically, as 
stated in his notice of disagreement, the veteran contends 
that he is entitled to both his current rating of 20 percent 
for his left knee disability and an additional rating of 10 
percent for tibia impairment, with atrophy of the left thigh 
and calf.  For the reasons that follow, the Board concludes 
that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

The Board notes that assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board will consider whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In addition, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that, as here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected left knee disability is 
currently rated at 20 percent disabling under Diagnostic Code 
5258.  Under DC 5258, a 20 percent rating is warranted for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion in the joint.  38 C.F.R. § 
4.71a, DC 5258.  The Board notes that the veteran is already 
in receipt of the maximum rating, 20 percent, available under 
DC 5258.

As the record shows that the veteran is already in receipt of 
the maximum possible rating available under DC 5258, the 
Board must now determine whether the evidence supports the 
assignment of a higher rating under another diagnostic code, 
the assignment of an additional rating under another 
diagnostic code, and whether the assignment of another rating 
in addition to the currently assigned 20 percent rating under 
DC 5258 violates the rule against pyramiding.  See 38 C.F.R. 
§ 4.14.  To that end, the Board notes that 38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

After discharge from service, the veteran's left knee was 
first evaluated at a VA general medical examination in July 
2005.  At that examination, the veteran's only complaint was 
left knee pain.  On physical examination, the veteran's gait 
and posture were normal, and his left knee was well-healed.  
There was no keloid formation, tenderness, inflammation, or 
infection.  He had full range of motion, albeit with slight 
pain.  The veteran was noted to have some crepitus and a 
small amount of effusion.  There was no instability, and 
there was no increase in loss of range of motion due to pain, 
fatigue, or weakness.  X-rays from that examination showed 
arthritic changes in the knee and patellofemoral joint with 
spurring, narrowing of the medial compartment of the joint 
space, effusion, and a deformity of the medial condyle of the 
distal left femur at the articular surface of the knee.

The veteran was afforded a VA joints examination in November 
2005.  In his report, the examiner noted the history of the 
veteran's disability and noted the veteran's complaints of 
intermittent activity-related anteromedial and lateral left 
knee pain, which resulted in infrequent swelling but not 
locking or giving way.  The veteran reported having these 
symptoms only twice per week.  The veteran denied any 
additional weakness, restricted range of motion, or 
incoordination during flare-ups.  His functional limitations 
were noted to include squatting, crawling, and climbing 
inclines.  On physical examination, the veteran was noted to 
walk with a normal gait.  The veteran had moderate effusion, 
without redness or heat, which was noted on palpation of the 
left knee.  There was no evidence of ligament laxity or joint 
instability.  Range of motion tests revealed that the veteran 
could extend the left knee to 0 degrees, with pain at 0 
degrees, and flex the left knee to 110 degrees, with pain 
from 90 to 110 degrees.  There was no crepitus.  There was 
also no weakness, fatigability, incoordination, or additional 
functional impairment following repetitive use of the knee.

The veteran has also submitted private medical reports from 
October and November 2005.  In those reports, the veteran's 
private examiner noted that he had reviewed the x-rays and 
found that the veteran had severe arthritic changes following  
his left knee surgery.  An MRI taken of the veteran's left 
knee revealed tricompartmental osteoarthropathy, with severe 
changes of the femoral tibial compartment and cruciate 
complex.  The medial and lateral femoral compartments showed 
degeneration and maceration of the medial meniscus.  There 
was also a large area of osteochondritis desiccans and a 5 
degree valgus deformity.  The veteran was also determined to 
have a definite abnormal glide pattern, causing grade 2 to 
grade 3 chondromalacia.  The examiner further noted that 
previous diagnoses of osteonecrosis of the tibia were 
incorrect and suggested that the veteran's worst left knee 
problem was osteoarthritis.  X-rays of the left knee 
performed by the private examiner revealed that the veteran 
also had a 5 to 10 degree valgus deformity, pain, and some 
atrophy of the thigh and calf.  He was further noted to have 
satisfactory range of motion.  The private examiner diagnosed 
medial joint disease with osteochondral defect, internal 
derangement of the medial and lateral compartment of the knee 
with torn menisci, progressive osteoarthritis with 
chondromalacia, and chondromalacia of the patella with 
abnormal glide pattern.

In addressing the veteran's contention that he is entitled to 
a higher or additional disability rating under another 
diagnostic code, the Board notes that DCs 5256 through 5263 
provide the rating criteria for knee and leg disability.  As 
the medical evidence in this case does not show that the 
veteran has ankylosis, subluxation, lateral instability, or 
genu recurvatum, the Board finds that DCs 5256, 5257, and 
5263 are not for application.  As the veteran has no 
limitation of extension and only a slight, noncompensable 
limitation of flexion, the Board finds that DCs 5260 and 5261 
are not for application.  As the veteran is already in 
receipt of a 20 percent rating under DC 5258, and as DC 5259 
provides for a maximum 10 percent disability rating for an 
overlapping condition, the Board finds that DC 5259 is also 
not for application.  Furthermore, despite the veteran's 
contention that he is entitled to a separate 10 percent 
rating for tibia and fibula impairment, the criteria for 
which are provided in DC 5262, the medical evidence of record 
is devoid of any complaints or current finding of a left 
tibia or fibula impairment, to include nonunion and malunion.  
The Board thus finds that DC 5262 is also not for application 
in this case.  Although it is noted that the veteran's left 
knee osteotomy was proximal to his tibia and that he has some 
atrophy of his left calf and thigh, such is not of a 
compensable level; thus, a higher rating is not warranted 
when taking this symptomatology into consideration.  
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5312.

As the evidence does show that the veteran has DJD of the 
left knee, the Board takes this opportunity to consider 
whether application of DC 5003, which specifies that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, results in a higher rating.  See 38 C.F.R. § 4.71a.  
In applying DC 5003, the United States Court of Appeals for 
Veterans Claims has held in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint . . . caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also 38 
C.F.R. § 4.59.  DC 5003 further stipulates that limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003;see also Lichtenfels, 
supra.  In addition, the VA Office of General Counsel has 
provided guidance concerning increased rating claims for knee 
disorders where arthritis is present.  The General Counsel 
has stated that compensating a veteran for separate 
functional knee impairment (in that case, knee instability 
under DC 5257) and degenerative arthritis (under DC 5003) 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  In that opinion, the VA General Counsel held that 
a veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Moreover, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
DC 5257 for instability of the knee, and there is also x-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.

However, in this case, the evidence shows that the veteran's 
left knee disability is manifested by knee pain, swelling, 
and effusion, and all of these symptoms were contemplated in 
assigning the veteran his current 20 percent disability 
rating under DC 5258.  There has been no showing that the 
veteran's left knee DJD causes any additional symptomatology 
or otherwise adds to the veteran's current disability 
picture.  In fact, the evidence shows that any slight 
limitation of motion in the veteran's left knee is 
noncompensable.  Consequently, assigning the veteran an 
additional rating under DCs 5003, 5260 and 5261 is not 
warranted.  See  38 C.F.R. § 4.14; Esteban, supra.

In sum, the evidence shows that the veteran's left knee 
disability is manifested by pain, occasional swelling, and 
effusion, for which he already receives the maximum 20 
percent rating under DC 5258.  Applying any other diagnostic 
code in this case would either compensate him for a 
disability the evidence does not show he has, or constitute 
pyramiding.  Consequently, the Board finds that the veteran's 
left knee disability picture is most accurately reflected by 
DC 5258, which provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion.  Moreover, the medical evidence of record shows 
that the veteran does not have any additional functional loss 
or limitation of motion due to pain, weakness, fatigability, 
or incoordination that is not already contemplated within his 
current rating.  The Board thus finds that DeLuca is not 
applicable in this case.  Given the aforementioned, the Board 
concludes that an increased rating for a left knee disability 
is not warranted on a schedular basis.

Furthermore, the record contains no evidence showing the 
veteran to be entitled to a higher rating at any point during 
the period on appeal; therefore no staged ratings are 
appropriate.  See Fenderson and Hart, supra.  

The Board has also given consideration to extraschedular 
compensation.  A review of the record reveals that the RO 
considered and apparently declined to refer the evaluation of 
the veteran's left knee to the VA Undersecretary for Benefits 
or the Director of VA Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  That regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The Board notes that 
the evidence shows that the veteran has a desk job and is not 
required to stand for long periods.  The veteran has also 
stated that his disability did not interfere with his 
employment, and there is no evidence that the veteran has 
been hospitalized for his left knee disability at any point 
during the period on appeal.  There is no evidence in the 
claims file to suggest marked interference with employment 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  As noted above, the 
veteran's symptoms consist mostly of pain, swelling, and 
effusion of the left knee, and it is exactly these symptoms 
for which he is being compensated.  In other words, he does 
not have any symptoms from his left knee disorder that are 
unusual or are different from those contemplated by the 
schedular criteria.  Taking all of these factors into 
account, the Board finds that the veteran's claim does not 
warrant extraschedular consideration.  See id.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  In this case, the preponderance of the evidence is 
against the veteran's claim for an increased rating, and it 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to an increased rating in excess of 20 percent 
for a left knee disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


